Morton, J.
The plaintiff’s intestate was injured while at work as a laborer in the defendant’s employ, and, after a period of conscious suffering, died. This is an action by the administrator to recover for such conscious suffering and death. The case was tried before a judge of the Superior Court * without a jury. The judge found for the defendant and the case is here on exceptions by the plaintiff to the refusal by the judge to make certain findings and give certain rulings which were requested by the plaintiff.
No two cases are exactly alike in all of their facts. But where a case belongs, as this one does, to a class of actions in which the principles of law applicable to them are well settled, and where the case has been fairly and fully tried to and heard by a judge or a jury, and there is no material error in the admission or exclusion of evidence, and all that is involved is the application of well settled principles of law to the facts, and the facts have been found adversely to the excepting party, it would seem that there could be no reasonable ground to hope for a successful issue in carrying the case further, and that the only result could be to subject the defeated party to still greater expense. In this case the facts are neither complicated nor obscure, and involve no new application of the rules of law which have been established in regard to cases of personal injury, and there is nothing which calls, it seems to us, for a recital of them here. The judge filed a mem*339orandum of the findings of fact made by him. This memorandum is incorporated into and forms a part of the bill of exceptions. If his findings of fact were warranted by the evidence, they dispose completely of the plaintiff’s case, and do not leave him anything to stand on. We have carefully examined the evidence and are of opinion that the findings were well warranted by it. It follows that the exceptions must be overruled.
R. W. Nason, for the plaintiff.
O. F. Qhoate, Jr., for the defendant, was not called upon.

Fxeevtions overruled.


 Sanderson, J.